Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Status:
	Claims 1-21 and 34 have been cancelled.
	Claims 22-33 are pending. 

Drawings
The drawings were received on 4/16/21.  These drawings are acceptable.

Withdrawn rejections
Applicant's amendments and arguments filed 4/16/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 4/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8613958 and 9192718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Applicant’s amendments and arguments are persuasive. Claims 22-33 are allowed. The following is an examiner’s statement of reasons for allowance: Reasons for indicating allowable subject matter were provided in the non-FINAL office action filed 12/28/20 on page 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613